*385Opinion by
Oliver, C.J.
In accordance with stipulation of counsel that tbe items marked “A” consist of glass jars, produced by automatic machine, fitted with ground-glass stoppers, and ordinarily used to hold and transport confectionery, which confectionery is dutiable at 14 percent under paragraph 506, as modified by the General Agreement on Tariffs and Trade (T.D. 51802), the items were held dutiable at the said current rate of 14 percent for the contents of said glass jars under paragraph 218(e), as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), by virtue of paragraph 218(h) of the tariff act. The items marked “B,” stipulated to consist of glass jars, filled with and used as containers of soap “marbles,” produced otherwise than by automatic machine, fitted with or designed for use with ground-glass stoppers, were held dutiable at 37% percent under paragraph 218(e), as modified by T.D. 51802, supplemented by Presidential proclamation (T.D. 51898), and paragraph 218(h) of the tariff act.